DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions / Provisional Rejection
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 11/29/22 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/22.
Regarding potential rejoinder, applicant must amend terms with antecedent basis when it is provided by claim 1, such as “a SIR” to “the SIR”, “a drier” to “the drier”, etc. to avoid a claim rejection under 35 USC 112(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A compaction system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial amount” in claim 1is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes “substantially dried” as “very low, that is approximately less than 0.5 wt.% or less, desirably about 0.1 wt.% or less and preferably less than about 0.01 wt.%”, however these are multiple ranges possible, and therefore the claim does not set forth a clear standard for determining what is exactly meant by “removing a substantial amount”. Applicant can consider reciting a range of what is meant by this phrase to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fochtman et al (US 4,977,839) taken in combination with Jones et al (US 2014/0360889).
Regarding claim 1, Fochtman discloses a solid inert residue (col 18, In 59-65 'feed ... 30 to 90% inert solids') (SIR) dryer (col 19, In 5-7 'The mobile dryer system is effectively closed, with the only material exiting the system being dried solids exiting from the rotary dryer exit at about 325 C'), comprising: said dryer having one or more heating units (col 3, In 64 'an indirectly heated airtight dryer') and one or more drying substrates (col 7, In 7-11 'Either batch or continuous drying equipment may be used, including but not limited to cylinder, drum, screw-conveyor, steam tube rotary, vibrating tray, agitated-pan, freeze, vacuum rotary and vacuum-tray dryers' therefore the substrate is the transport surface of the different conveyors), said dryer capable of heating and drying a SIR on said substrate (abstract 'subjecting inert materials contaminated with chemical compounds to a temperature effective to volatilize the contaminants') and removing a substantial amount of volatile organic material therefrom (col 4, In 7-10 'At these temperatures the volatile component of the contaminated material vaporizes to form a gas phase, leaving behind an inert solid phase'); said substrate capable of transferring said dried SIR to a collection area (col 7, In 7-11 'Either batch or continuous drying equipment may be used, including but not limited to, cylinder, drum, screw-conveyor, steam tube rotary, vibrating tray, agitated-pan, freeze, vacuum rotary and vacuum-tray dryers' therefore continuous dryers would feed SIR to collection area') and a collection area (col 15, In 49-50 'By the time the dried solids 7 exit the rotary dryer at the exit side'). 
However, Fochtman does disclose said collection area comprising a compaction system for compacting said dried solid inert residue. 
Jones discloses a system for drying waste (para [0104] 'Some embodiments of the waste compactor 420 comprises a dryer') and a compactor (para [0104] 'Notably, the abatement system 400 further comprises a waste compactor'). 
Both Fochtman and Jones teach drying systems for waste processing, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of Fochtman with the disclosure of Jones and include a compactor within the collection area of Fochtman in order to reduce the volume or the SIR so as to make handling, storage and transport easier by reducing the volume of the SIR.
Regarding clam 2, Fochtman in combination with Jones disclose the SIR dryer of claim 1 and Fochtman further discloses wherein said substrate comprises a container (col 7, In 9 'cylinder drum'), a metal tray (col 7, In 10 'vibrating tray'), a metal sheet (col 7, In 10 'agitated­pan'). 
Regarding clam 3, Fochtman in combination with Jones disclose the SIR dryer of claim 2 and Fochtman further discloses a screw conveyor (col 7, In 9 'screw-conveyor'). However, Fochtman does not specify wherein said substrate is said conveyor belt. However, Fochtman does disclose a screw conveyor (col 7, In 9) and it was notoriously well known to use other equivalent conveyor means for moving solids, including a conveyor belt Therefore, it would have been obvious to one of ordinary skill in the art to use a similar type of conveying means; a person of ordinary skill in the art would have used a conveyor belt substrate based upon routine experimentation.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fochtman et al (US 4,977,839) taken in combination with Jones et al (US 2014/0360889), as applied above and further in combination with Campo (US 4,953,457).
Regarding claim 4, modified Fochtman teaches all limitations as set forth above. Further, Fochtman discloses wherein said dryer is airtight (col 15, In 26-27 'substantially airtight rotary dryer 5'). However, Fochtman does not explicitly disclose collection area is gas-tight. 
However, Fochtman discloses an airtight dryer (col 15, In 26-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a gas tight collection area in order to maintain a complete gas tight system to avoid the release of volatile organic material. 
Fochtman does not disclose wherein said compression system comprises at least one cylinder having a piston, said piston capable of compacting said dried SIR in said cylinder. 
Campo discloses a piston and cylinder (tunnel) for compacting waste material (col 3, In 34-41 'a hydraulic piston cylinder 31 (FIG. 2) inserted through the moving wall 9 and a frustoconical body 11 the piston rod 31a of which, for the purpose of creating different compression on the mass inside of the tunnel'). 
Fochtman and Campo relate to the collection of dried waste, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Fochtman with the teachings of Campo and use a piston and cylinder to compact the SIR in order to provide an efficient means to compact the residue of modified Fochtman.
Regarding claim 5, Fochtman in combination with Jones and Campo disclose the SIR dryer of claim 4. Further, Jones disclose multiple systems (para [0110] 'Other embodiments of remediation systems described herein are also optionally equipped with multiple physical separation units and purification unit'). 
However, none of Fochtman, Jones nor Campo disclose wherein said collection area comprises a multiple compaction system including at least a second cylinder having a piston, said second piston capable of further compacting said compressed SIR. 
Jones has taught the system can comprise discloses multiple systems (para [0110]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use multiple units for compacting. A person of ordinary skill in the art would have a collection area comprises a multiple compaction system including at least a second cylinder having a piston, said second piston capable of further compacting said compressed SIR based upon routine experimentation.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schabel et al (US 10,711,202 teaches a plastics pyrolysis system). Miller et al (US 8,801,904) teaches a chain drag conveyor carbonization system. McGinnis et al (US 4,802,424) teaches a hazardous material furnace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772